The defendant is indicted for incest. This offense, not indictable at common law, and as we have no statute in the State declaring it to be a criminal offense, this indictment cannot be maintained. It is related that in the time of the commonwealth in England, when the ruling powers found it for their interest to put on the semblance of extraordinary strictness and purity of morals, incest and willful adultery were made capital crimes; but at the restoration, when men from the abhorrence of the hypocrisy of the late times fell into a contrary extreme of licentiousness, it was not thought proper to renew the law of such unfashionable rigor; and these offenses have been ever since left to the feeble coercion of the Spiritual Court according to the canon law. 4 Bl., 64; 2 Tomlin L. D., 160; Bish. Stat. Cr., secs. 725, 728; Bish. Mar. and Div., secs. 313, 315.
In most of the States of the Union incest is made an indictable   (470) offense by statute. Perhaps its rare occurrence in this State has caused the revolting crime to pass unnoticed by the Legislature.
PER CURIAM.                                                Affirmed.
Cited: S. v. Laurence, 95 N.C. 660; S. v. Cutshall, 109 N.C. 774.
NOTE. — This was cured by chapter 16, Laws 1879, now Revisal, 3351, 3352.